Citation Nr: 0314038	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  96-48 772A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether the appellant's annual countable income exceeds 
the limit authorized by law for payment of improved death 
pension benefits.

2.  Entitlement to service connection for cause of the 
veteran's death.

3.  Entitlement to Dependency and Indemnity compensation 
(DIC) under 38 U.S.C.A. § 1151 (West 2002).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to 
December 1946.  He died in June 1987.  The appellant is the 
surviving spouse.

Originally, this matter came before the Board of Veterans' 
Appeals (Board) from an August 1996 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama that denied the appellant's reopened 
claim for improved death pension benefits on the basis that 
the appellant's countable annual income exceeded the 
statutory maximum annual income limits.

In March 1998, the Board issued a decision denying the 
appellant's claim, which she subsequently appealed to the 
United States Court of Appeals of Veterans Claims (formerly 
known as the U.S. Court of Veterans Appeals) (Court).  The 
appellant filed a pleading before the Court in May 1999 
styled as a "Joint Motion for Remand" (Joint Motion), 
requesting that the Court vacate the Board's decision and 
remand the case to the Board for additional development and 
readjudication.  In a June 1999 Order, the Court granted the 
Joint Motion and returned the case to the Board for action 
consistent with the Court's Order and the Joint Motion.

In January 2000, in compliance with the Court's Order, the 
Board remanded to the RO the issue of whether the appellant's 
income exceeded the limit authorized by law for payment of 
death pension for further development.  In particular, the RO 
was to ask the appellant to complete additional Eligibility 
Verification Reports (EVRs), including a detailed report of 
any unreimbursed medical expenses (UMEs), for all annualized 
periods dating back to July 15, 1996, the date the appellant 
reopened her claim for pension benefits; to readjudicate the 
appellant's claim and specify how the RO had calculated the 
appellant's annual income and whether it had considered UMEs 
under 38 C.F.R. § 3.272(g)(2) (2002). 

In the January 2000 remand, the Board also observed that 
there appeared to be another claim pending before the RO as 
to entitlement to benefits due to the veteran's death under 
the provisions of 38 U.S.C.A. § 1151 (2002).  In a May 2001 
rating decision, the RO denied service connection for cause 
of the veteran's death, noting that the veteran had no 
service-connected disabilities at the time of death and that 
the evidence failed to show his death was related to service.  
Later, in a July 2002 rating decision issued in August 2002, 
the RO denied DIC benefits under the provisions of 
38 U.S.C.A. § 1151 due to the use of Tambocoor.  Appellant 
perfected appeals to both rating decisions.  These two 
issues, along with the issue of whether the appellant's 
income exceeded the limit authorized by law for payment of 
death pension benefits, are now before the Board for further 
appellate consideration.

The Board further notes that the appellant originally applied 
for death pension benefits in June 1987, and was awarded said 
benefits effective July 1, 1987.  However, in June 1988, the 
RO determined that the appellant was not entitled to death 
pension benefits, effective December 1987, on the basis that 
her countable annual income exceeded the allowed maximum 
limit for receipt thereof.  The appellant did not appeal the 
1988 RO determination in a timely manner (within one year), 
and therefore, that decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.302(a), 20.1103 (2002).  
As the Board observed in the January 2000 remand, it appeared 
that the appellant has raised the additional issue of "clear 
and unmistakable error" (CUE) in the June 1988 RO 
determination.  See appellant's statement received in 
November 1996 (and subsequent statements of record).  
Although the appellant has attempted to raise this issue at 
the Board and before the Court, this issue must first be 
addressed by the RO, and then properly appealed, before the 
Board has legal jurisdiction to consider the merits of such 
claim.  Absent an adjudication, a notice of disagreement 
(NOD), a statement of the case (SOC), and a substantive 
appeal, the Board does not have jurisdiction over the issue.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 
Vet. App. 554 (1993).  The record fails to show that the 
issue of CUE in the June 1988 RO determination has yet to be 
addressed by the RO; thus, the issue again is referred to the 
RO for appropriate action.  The appellant should be informed 
of any determination and her appellate rights under separate 
letter.  38 C.F.R. § 3.103 (2002).  If the appellant wishes 
to appeal from the decision, she has an obligation to file a 
timely NOD and a substantive appeal following the issuance of 
a SOC.  38 C.F.R. § 20.200 (2002).


REMAND

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002).  In substance, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits under the laws administered by VA.  In pertinent 
part, this law redefines the obligations of VA with respect 
to the duty to assist.  The provisions of the VCAA apply to 
all claims for VA benefits.

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments became effective on November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA, and do not provide 
any rights other than those provided in the VCAA."  66 Fed. 
Reg. 45,629.  Accordingly, where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions are likewise satisfied.  

Pursuant to the VCAA, VA first has a duty to notify the 
appellant of any information and evidence necessary to 
substantiate her claim for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(b)).  Further, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate her 
claim, although the ultimate responsibility for furnishing 
evidence rests with the claimant.  See 38 U.S.C.A. § 5103A 
(West 2002); 66 Fed. Reg. 46,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c)).  In the 
present case, the Board finds that VA's redefined duties to 
notify and assist a claimant, as set forth in the VCAA, have 
not been fulfilled regarding the issues addressed in this 
remand.  See Disabled American Veterans v. Sec'y of Veterans 
Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. LEXIS 
8275 (Fed. Cir. May 1, 2003).  

The Board notes that the claims file is devoid of evidence 
reflecting that the RO provided the appellant with specific 
information concerning the VCAA in regard to the appealed 
claims.  As such, the RO must provide the appellant with such 
information, as required by law.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. 
§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

With regard to the appellant's original claim, evidence 
needed to substantiate whether income exceeds the limit 
authorized by law for payment of death pension benefits would 
tend to show that the appellant had unreimbursed medical 
expenses (UMEs), for each year from July 15, 1996, which 
would reduce countable annual income below the maximum annual 
pension rate establish each year.  Evidence needed to 
substantiate entitlement to service connection for cause of 
the veteran's death would tend to show that a disability for 
which service connection had been established at the time of 
death, or for which service connection should have been 
established, was either the primary or contributory cause of 
the veteran's death.  Evidence needed to substantiate 
entitlement to DIC benefits under 38 USC § 1151 would tend to 
show that the veteran's death was the result of VA 
hospitalization, medical or surgical treatment (for example, 
that medications prescribed by VA physicians caused 
additional disability).  For claims filed on or after October 
1, 1997, a claimant is required to show fault or negligence 
in medical treatment.  Specifically, the claimant must show 
that the veteran suffered from additional disability or 
death, which was caused by VA hospital care, medical or 
surgical treatment or examination; and that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the hospital care, medical or 
surgical treatment, or examination.  In the alternative, the 
claimant must show that the veteran suffered from additional 
disability or death which was caused by VA hospital care, 
medical or surgical treatment or examination; and that the 
proximate cause of the additional disability was an event 
which was not reasonably foreseeable. 

The Board further notes that the duty to assist includes 
obtaining additional information when necessary for an 
adequate determination.  As observed in the January 2000 
Board remand, the RO had not specified how it calculated the 
appellant's annual income of $6,702 and it was unclear 
whether the RO considered 38 C.F.R. § 3.262 in calculating 
the appellant's countable income.  Under 38 C.F.R. 
§ 3.272(g)(2), a surviving spouse may exclude UMEs that are 
in excess of 5 percent of the applicable maximum annual 
pension rate or rates for the spouse as in effect during the 
applicable 12-month annualization period in which the medical 
expenses were paid.  Since July 1996, the appellant has 
submitted numerous statements in which she reported that her 
expenses had increased from the time she last filed for 
benefits from VA.  In compliance with the Board's remand, the 
RO asked the appellant to submit additional EVRs and VA Forms 
21-8416, Medical Expense Reports, for the annualized periods 
since July 15, 1996 and, upon receipt of her information, the 
RO recalculated whether the appellant was due pension 
benefits taking into consideration UMEs for the periods in 
question.  Based on the information provided by the 
appellant, the RO correctly determined that the UMEs for the 
annualized periods from August 1, 1997 through December 31, 
2000 were insufficient to reduce countable income to make the 
appellant eligible for pension benefits, in a March 2001 
determination.  However, in that determination, the RO also 
found that based on consideration of UMEs of $2,797, which 
reduced her countable annual income, the appellant was 
eligible for death pension benefits beginning on August 1, 
1996 through July 31, 1997.  However, a review of the VA Form 
21-8416, which the appellant submitted for the period from 
July 15, 1996 through July 31, 1997, indicates that many of 
the reported $2,797 in medical expenses were paid for prior 
to July 15, 1996.  For example, the RO appears to have 
counted $406.32 reportedly paid by the appellant to the Davis 
City Hospital between April 1991 and October 1995 for medical 
expenses for herself and the veteran.  Since these payments, 
and other payments to Davis City Hospital, Capstone Medical 
and Dr. Boston, were paid by the appellant prior to July 15, 
1996, the date of her reopened claim, they cannot be 
considered as UMEs to reduce her countable income.  Thus, the 
Board finds that additional information is needed from the 
appellant detailing her UMEs for the period from July 15, 
1996 through July 31, 1997.  The appellant will be asked to 
submit another set of VA Form 21-0518-1, Improved Pension 
Eligibility Verification Report (Surviving Spouse with No 
Children, and VA Form 21-8416, Medical Expense Report, for 
the period from July 15, 1996 to July 31, 1997.  Only medical 
expenses actually paid by the appellant during that period 
should be reported.  

The appellant also indicated that she used money from a 
mortgage loan to pay off the balances for earlier medical 
expenses.  The appellant can provide copies of those 
additional medical bill receipts for reconsideration of UMEs 
for expenses not already reported to VA, if paid for during 
the following time periods: July 15, 1996 to July 31, 1997, 
January 1 to December 31, 1997, January 1 to December 31, 
1998, January 1 to December 31, 1999, January 1 to December 
31, 2000.  Burial and funeral expenses for the appellant's 
son, mortgage payments and taxi fare to medical appointments 
are not considered UMEs.

The Board further notes that the duty to assist includes 
obtaining additional treatment records and a medical opinion 
when necessary for an adequate determination.  With regard to 
her claim for DIC benefits under 38 U.S.C. § 1151, the 
appellant claimed that the veteran suffered a heart attack 
around 1984 and that he was treated at the Davis City 
Hospital from February to April 1987.  In a March 2003 
letter, the appellant was asked to provide copies of medical 
records from Davis City Hospital for the period from February 
to April 1987 and any medical record showing the veteran 
suffered a heart attack around 1984, since the autopsy report 
showed no evidence of an earlier heart attack.  No response 
was received.  The duty to assist includes obtaining 
pertinent non-VA and VA treatment records.  The Board feels 
that another attempt should be made by the RO to ask the 
appellant to identify and sign releases for health care 
providers that treated the veteran for a heart attack around 
1984 and for Davis City Hospital treatment records from 
February to April 1987.  The Board reminds the claimant that 
the duty to assist is not a one-way street.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  Moreover, the Board notes 
that the RO obtained a medical opinion dated in September 
2001 as to whether it is possible that Tambocoor may have 
contributed to the veteran's death.  In that opinion, the VA 
physician stated that "[n]o ECGs [were] available to 
a[s]certain presence of any significant conduction 
abonormalities"; however, the Board notes that an ECG dated 
May 1, 1987 is in the record.  The RO should have a VA 
physician, the same VA physician if available, review the 
entire record to include the May 1987 ECG and indicate 
whether that ECG or any other treatment record in the file 
would, or would not, change the outcome of the September 2001 
opinion and provide a complete rationale for such opinion.

It would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time 
without compliance with the notice and duty to assist 
provisions of the VCAA.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Therefore, for the above reasons, a remand to 
the RO is required.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should ask the appellant to 
identify all VA and non-VA health care 
providers that treated the veteran for a 
heart disorder, to include a heart attack 
around 1984.  The RO should obtain 
records from each health care provider 
she identifies, if not already in the 
claims file.  In particular, the RO 
should obtain missing records from the 
Davis City Hospital for the period from 
February to April 1987.  If records are 
unavailable, please have the provider so 
indicate.

2.  The RO should also ask the appellant 
to submit a separate set of VA Form 21-
0518-1, Improved Pension Eligibility 
Verification Report (Surviving Spouse 
with No Children, and VA Form 21-8416, 
Medical Expense Report, for the period 
from July 15, 1996 to July 31, 1997.  
Only medical expenses actually paid by 
the appellant during that period should 
be reported.  The appellant should not 
report medical expenses incurred during 
that period for which she did not pay for 
during that period, but the appellant can 
report medical expenses incurred in prior 
years, which she paid for during that 
period.  Also, the RO should inform the 
appellant that she can provide copies of 
not already reported additional medical 
bill receipts (for which she used money 
from a mortgage loan to pay off balances 
of earlier medical expenses) for 
reconsideration of UMEs, if paid for 
during the following time periods: July 
15, 1996 to July 31, 1997, January 1 to 
December 31, 1997, January 1 to December 
31, 1998, January 1 to December 31, 1999, 
January 1 to December 31, 2000.  Note 
burial and funeral expenses for her son, 
mortgage payments and taxi fare to 
medical appointments are not considered 
UMEs.  The appellant should submit any 
additional information that might bear 
upon the proper calculation of her 
countable income.

3.  The RO must review the entire file 
and ensure for the issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. § 
5103A (West 2002) and 38 C.F.R. § 3.159 
(Duty to Assist, 66 Fed. Reg. 45,620 
(Aug. 29, 2001)) is fully complied with 
and satisfied.  The claims file must 
include documentation that the RO has 
complied with the VA's redefined duties 
to notify and assist a claimant, as set 
forth in the VCAA.

4.  Following completion of 1, and 3 
above, the RO should send the entire 
claims file to a VA physician, the same 
VA physician who provided an opinion 
dated in September 2001 as to whether it 
is possible that Tambocoor may have 
contributed to the veteran's death if 
available, to review the entire record to 
include the May 1987 ECG, and any 
additional treatment records obtained on 
remand, and to indicate whether that ECG 
or any other treatment record in the file 
would, or would not, change the outcome 
of the September 2001 medical opinion.  A 
complete rationale for any opinion given 
should be provided.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed, and if it has not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completion of the above, the RO 
should readjudicate the appellant's 
claims, considering any additional 
evidence obtained by the RO on remand.  
In readjudicating the question of whether 
the appellant was entitled to receive 
improved pension benefits during the 
period of July 15, 1996 through July 31, 
1997 and any other applicable 
annualization periods for which the 
appellant submits newly reported UMEs, 
the RO should calculate the appellant's 
countable annual income for each of the 
applicable annual periods and should set 
forth in detail the bases for its 
calculations.  In doing so, the RO should 
consider 38 C.F.R. §§ 3.262(e), 3.262(f), 
3.272 (g)(2), and 3.272(h) (2002), as 
well as any other applicable regulations.  
If any determination remains unfavorable 
to the appellant, she and her 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.  The appellant and her representative 
have the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




